To compel the assessment of a sufficient sum to pay for amounts claimed to be due under a grading contract, upon orders issued on the engineer’s estimates as the work progressed. An assessment was made which was held invalid. By Act No. 338, Laws of 1869, a reassessment was provided for to pay for the improvement, but the act required a re-survey and a re-estimate of the amount of the excavation and provided for payment for the work, upon the basis of the new estimates. The answer in the first case averred that the original estimates were incorrect, but the court held that the estimates under the act of 1869 did not bind the contractor, reserved the question as to the eonclusiveness of the original estimates, and ordered an issue to be framed and *1378sent down for trial by jury to determine tbe exact amount of work done under the contract, the amount of orders issued and the difference, if any, between the sum earned and that included in the orders.
In the second case the further question was raised that the provision of the act of 1869 superceded the charter provision for re-assessment, and there was, therefore, no authority for such reassessment.
In the third case no answer was made, and it was held to be ruled by the French case.
Writ granted in each case.